258 F.3d 958 (9th Cir. 2001)
SHIRLEY BREEDEN, PLAINTIFF-APPELLANT,v.CLARK COUNTY SCHOOL DISTRICT, DEFENDANT-APPELLEE.
No. 99-15522
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
August 2, 2001

D.C. No. CV-97-365-DWH(RJJ)
Before: William C. Canby, Jr., Stephen Reinhardt, and Ferdinand F. Fernandez, Circuit Judges.


1
On Remand from the United States Supreme Court

ORDER

2
Pursuant to the mandate of the Supreme Court in Clark County School District v. Breeden, 121 S. Ct. 1508 (2001), the order of the district court granting summary judgment in favor of the defendant is affirmed.